DUFFY, Chief Judge
(dissenting).
The dividend in question was declared payable to stockholders of record as of July 28, 1950. Although the agreement is cast in the present tense, an examination of the contract as a whole in view of the surrounding circumstances, convinces me the parties did not intend a present sale.
There was no transfer of legal title to the shares at the time of the agreement. There was no delivery of the shares, constructive or otherwise, to the buyers. There was no transfer of the shares on the books of the company. During the critical period the seller not only retained title to the stock, but possessed full and complete beneficial ownership. I would affirm the decision of the Tax Court,